Citation Nr: 0007354	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  94-47 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Denver, Colorado.  In 
April 1993, the RO denied service connection for PTSD, 
depersonalization disorder, removal of a mole on the right 
thigh and for warts.  The RO granted service connection at 
that time for irritable bowel syndrome.  The veteran has 
perfected an appeal with the denial of service connection for 
PTSD and depersonalization disorder.  

The issue on appeal was originally before the Board in July 
1996 and January 1999.  It was remanded both times for 
additional evidentiary development.  

The rating decision on appeal was issued by the Denver, 
Colorado RO.  During the course of the appeal, the veteran 
moved and the Oakland, California RO assumed jurisdiction.  

In April 1999 the RO affirmed the denial of entitlement to 
service connection for a chronic acquired psychiatric 
disorder including PTSD.


FINDINGS OF FACT

1.  A mental disorder including PTSD clearly and unmistakably 
pre-existed active service thereby rebutting the presumption 
of soundness at induction.  

2.  A mental disorder did not permanently increase in 
severity beyond normal progression during service.  


CONCLUSION OF LAW

A pre-existing mental disorder to include PTSD was neither 
incurred in nor aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reveals the veteran was 
found to be without pertinent abnormalities at the time of 
the entrance examination which was conducted in December 
1964.  A May 1966 clinical record included the pertinent 
impression of probable anxiety.  The veteran sought treatment 
at that time for shortness of breath.  She sought treatment 
on August 7, 1967 as a result of mixed feelings she had 
towards her family.  It was also noted she had had 
difficulties in dating and could not see how she would ever 
marry as marriage was a "hateful" institution.  She dated 
frequently but did not care for the men and had never been 
engaged.  

It was noted at that time that the veteran worked in the ICU 
and liked her job.  The impression was deferred.  On August 
23, 1967, the veteran returned to the psychiatric unit.  The 
reason for the visit at that time was reported as being for 
evaluation of ambivalent feelings towards the veteran's 
parents.  It was noted she could return "p.r.n." or as 
needed.  On August 29, 1967, she was again seen in the 
psychiatric unit with the reason for the appointment being 
listed as "tx" or treatment.  Again it was noted she could 
return for further visits "p.r.n."  

No pertinent abnormalities were noted on the report of the 
exit examination which was dated in September 1968.  On the 
Report of Medical History portion of the exit examination she 
denied, in pertinent part, having problems with nightmares, 
depression, excess worry or nervous trouble of any kind.  

Review of the service personnel records reveals the veteran 
was a medical service specialist while on active duty.  
Performance reports associated with the claims file show she 
received excellent performance evaluations.  

The veteran submitted a statement in March 1992.  She 
reported, in pertinent part, that she sought treatment from a 
psychiatrist while on active duty in 1967.  She wrote that 
she sought treatment at that time due to a lack of feelings.  
She reported she informed the doctor that the lack of 
feelings had increased after the death of a patient (BK) who 
had been on the veteran's ward for 11 months and then died.  
She wrote that the doctor informed her there was nothing 
wrong with her and that all she needed to do was to get 
married and have some children and then she'd have feelings.  
She alleged she sought treatment a second time from the same 
psychiatrist who again informed her there was nothing wrong 
with her and that the doctor would not let her schedule any 
further appointments with any of the staff psychiatrists.  
She saw the doctor one last time informally while on active 
duty and the doctor again informed her that she should look 
for someone to marry.  

Several letters from PB, M.A., have been associated with the 
claims file.  In April 1992, the therapist wrote that she 
initially saw the veteran in June 1990.  The therapist noted 
symptomatology she observed including symptomatology she 
attributed to PTSD.  The therapist wrote the veteran informed 
her of physical, sexual and emotional torture she had 
experienced beginning from birth until she left home and 
joined the military at the age of 18.  The therapist opined 
that as a result of this childhood abuse, she developed PTSD 
and a depersonalization disorder.  

The therapist further opined that the veteran was not aware 
of the psychological and emotional injuries she suffered as a 
result of her childhood until she started psychotherapy with 
the author.  The therapist noted it was her understanding 
that she had sought treatment for her problems while on 
active duty and that she was refused treatment by a doctor 
who either overlooked her symptoms or was simply not 
cognizant of the degree of distress she was experiencing at 
that time.  She informed the examiner that she sought a 
transfer from her duty station because she recognized that it 
was the main contributor to her physical distress.  The 
request for transfer was refused.  It was the therapist's 
opinion that the refusal of psychiatric treatment during 
active duty "contributed to [the veteran's] current life 
functioning."  The therapist believed that the veteran's 
problems were exacerbated by her military service.  

On an undated letter received at the RO in July 1993, PB 
reported that the veteran's PTSD and depersonalization 
disorder originated in the veteran's childhood.  The 
therapist opined that the veteran's mental disorder was 
aggravated by her military experience.  The therapist also 
opined that a proper psychological screening was not 
accomplished prior to the veteran's being assigned as a medic 
at an intensive care unit (ICU).  She believed that the 
veteran's PTSD was exacerbated by duties in an ICU and that 
she had a psychotic break after the death of one of her 
patients.  She noted that the veteran had numerous somatic 
complaints which she opined were manifestations of the 
veteran's PTSD and depersonalization disorder.  In the 
therapist's opinion, the veteran had been caused "severe 
fundamental psychological, emotional, and mental damage as a 
result of her service in the military."  

On an undated letter received at the RO in May 1997, PB 
reported that she was unable to release clinical records for 
the psychotherapy administered to the veteran due to Colorado 
state law.  The therapist again opined that the psychiatrist 
the veteran consulted while on active duty exacerbated her 
trauma when the psychiatrist refused to treat the veteran and 
blocked her attempts to receive further treatment while on 
active duty.  

Private treatment records from numerous sources have been 
associated with the claims files.  The records reflect 
treatment primarily for gastrointestinal disorders.  A June 
1992 letter included the notation that the veteran had 
multiple personality disorder with 150 personalities 
identified.  The author noted this was highly suggestive of 
severe abuse as a child.  An October 1983 clinical record 
included an impression of depression.  

The report of a March 1993 VA examination is of record.  The 
claims file was reviewed in connection with the examination.  
It was noted the veteran entered the military to escape an 
abusive family situation which had persisted since infancy.  
After active duty, she obtained Bachelor's and Master's 
degrees.  It was noted that the veteran quit her job in March 
1990 due to increasing distress from a divorce and stirring 
of early childhood symptoms and fearfulness.  The veteran 
reported that while on active duty, she became engaged to 
another serviceman who subsequently died at the hospital 
where she worked in the intensive care unit.  The death of 
the man produced a prolonged amnestic period of 24 hours.  

The veteran reported she sought treatment during service from 
a psychiatrist who refused to treat her.  The examiner opined 
that the major traumatic effects which lead to the veteran's 
PTSD were her childhood experiences.  The examiner further 
wrote "[t]here are ways in which the military unwittingly 
served purposes to further traumatize [the veteran] in terms 
of being unable to help her understand her difficulties, but 
it is uncertain as to how they might have known that at the 
time."  Due to dissociative defenses the veteran was unable 
to communicate to others the distress she was in.  The 
examiner opined that the veteran's physiological symptoms 
which started while in the service were more likely related 
to her military experiences while her psychological struggles 
seemed to have their greatest impact in her childhood.  The 
Axis I diagnoses were childhood related PTSD and dissociative 
disorder. 

Associated with the claims file is a Death Certificate from 
the state of Florida which showed that BK died on 
August [redacted], 1967.  

A VA PTSD examination was conducted in April 1998.  The 
examiner reviewed the veteran's claims file and provided a 
synopsis thereof.  The veteran reported a history of severe 
abuse in childhood.  While on active duty, she worked in an 
ICU and met a patient, BK.  BK was at the hospital for ten 
months then died.  The veteran informed the examiner that 
working in an ICU was very stressful but that she was good at 
it and was denied a requested transfer.  The examiner noted 
the veteran reported what sounded like a dissociative episode 
the day BK died.  The Axis I diagnosis was PTSD secondary to 
childhood abuse.  

The examiner noted the veteran did not describe any situation 
while on active duty which would independently meet the 
criterion A for PTSD.  The examiner noted the veteran's 
account of her interactions with the active duty psychiatrist 
who denied her treatment were not corroborated by the records 
she reviewed.  The examiner pointed out that the clinical 
records did not indicate that the veteran had been engaged 
and also that two of the service medical records were dated 
prior to the date of BK's death which the veteran was 
alleging was the impetus for her seeking treatment from the 
active duty psychiatrist.  

A May 1998 addendum to the April 1998 VA PTSD is of record.  
The addendum includes the findings of another psychologist 
who conducted testing on the veteran.  It was noted the 
veteran reported her traumatic active duty experience was 
working nights in intensive care and the death of a patient 
she had been taking care of for 11 months.  The veteran 
reported that she did not have any emotional feelings after 
the death of the patient.  It was this examiner's opinion 
that if PTSD were present, it had to have been related to 
childhood trauma.  The examiner noted the veteran was not 
even on duty when the patient died.  The examiner doubted if 
the veteran's claimed traumatic stressor met criterion A in 
DSM-IV.  

It was noted that the technical validity of the psychological 
testing conducted was questionable due to the extreme number 
of unusual complaints on the Minnesota Multi-Phasic 
Personality Inventory -2.  It was this examiner's opinion 
that the loss of a fiancée under the conditions as described 
by the veteran would be very stressful but it would not 
qualify for the PTSD criterion A under DSM-IV.  The 
impression from this examination was PTSD possibly related to 
history of childhood abuse and also schizotypal personality 
disorder.  

An addendum to the April 1998 VA PTSD examination was 
promulgated in March 1999 as the result of a Board remand.  
It was noted the examination report was based on a re-
examination of the claims file by the examiner who conducted 
the original examination.  It was the examiner's opinion that 
the veteran had a personality disorder and PTSD, both of 
which originated prior to the veteran's period of active 
duty.  The examiner noted there was no contemporaneous 
documentary evidence that the disorders increased in 
pathology or were in any way altered in or by military 
service.  

The examiner reported the clinical records of the veteran's 
three visits to a psychiatrist while on active duty did not 
indicate the presence of symptomatology of PTSD.  The 
examiner noted one of the service medical records included 
the notation that the veteran denied insomnia, nightmares, or 
loss of appetite.  The examiner further noted the veteran's 
self-reported chronology of events concerning her seeking 
psychiatric treatment during service did not correspond to 
the clinical records from that time.  The examiner opined 
that there was nothing in the service medical records to 
indicate that the veteran had a diagnosable mental illness at 
the time she sought the psychiatric treatment.  It was the 
examiner's opinion that there was no evidence of record 
showing that the personality disorder or PTSD increased in 
pathology or were in any way altered in or by military 
service.  




With respect to whether there was a relationship between the 
veteran's in-service experiences on any pre-service 
psychiatric disability, it was the examiner's opinion that 
there was no such relationship.  The examiner pointed out 
that while she in a stressful environment, it was further 
noted that on a clinical record dated August 7, 1967, the 
veteran reported that she enjoyed her work.  It was noted 
that she had been treated at one time during service for 
difficulty breathing but in the examiner's opinion this did 
not indicate severe aggravation of a pre-existing condition 
or the creation of a new psychiatric problem.  

The examiner was requested to comment on whether the veteran 
acquired an additional psychiatric disability during or as a 
result of active duty.  The examiner opined that the veteran 
did not acquire an additional psychiatric disability during 
or as a result of active duty.  The examiner noted that PB 
opined that it was unfortunate that the military did not 
offer the veteran counseling that she needed.  

It was the examiner's opinion that based on the standard of 
practice and conceptualization of the aftereffects of 
childhood trauma which were current in 1967 were such that 
had the veteran received counseling during active duty, the 
counseling would have dealt with the childhood abuse issues 
only tangentially if they were raised in the interview at 
all.  The examiner also noted the clinical record did not 
corroborate the veteran's allegation of denial of psychiatric 
care.  The examiner noted the records indicated her return 
visits were "p.r.n." or as needed.  She went on to state 
that even if she had received further care according to the 
standards and practices of the time in 1967, it is highly 
unlikely that the issues she feels are important now would 
even have been addressed.  This opinion was further 
reinforced by the examiner's noting that, according to PB, 
the veteran was unaware during active duty what her problems 
were.  


The examiner was also requested to provide an opinion as to 
whether the veteran's service-connected irritable bowel 
syndrome caused, contributed to, or aggravated any 
psychiatric disability found.  The examiner wrote that there 
was no evidence or clinical theory of which she was aware 
which indicated that irritable bowel syndrome aggravated 
personality disorders or that irritable bowel syndrome 
aggravated PTSD.  

The veteran submitted a statement in March 1999 which 
identified stressful incidents during her period of active 
duty.  The reported stressors included receiving second 
degree burns on the face, the serious illnesses of two nurses 
the veteran worked with on ICU, the death of a serviceman RR 
who she reported she dated in July 1967 and who died several 
weeks later in a car crash, the attempted suicide of a 
roommate, the sudden marriage and moving out of another 
roommate, sleep deprivation due to the installation of air 
conditioners in her dormitory, and trauma when a father 
figure propositioned her.  She further reported that she had 
hopes that BK would recover from his illness but he did not.  
BK was in a coma for two weeks prior to his death.  She 
reported that BK's slipping into a coma was the one event 
which made her determined to seek help.  


Criteria

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.


Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

In order to be entitled to service connection for disease or 
disability, the evidence must reflect that a chronic disease 
or disability was either incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110.

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (1998); Beno v. 
Principi, 3 Vet. App. 439 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war and psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991& Supp. 1999);  
38 C.F.R. §§ 3.307, 3.309 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
C.F.R. § 3.304(b).



A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.

They should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1).

A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).


In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to this combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
decision rendered by the United States Court of Appeals for 
Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that she has presented a claim which is plausible.  
Associated with the claims files is competent evidence to the 
effect that the veteran currently has PTSD which was 
aggravated by active duty.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

The Board finds the preponderance of the evidence is against 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder to include PTSD.  

The Board finds the competent evidence of record has clearly 
established that the veteran has PTSD and other mental 
disorders which were present prior to active duty as a result 
of childhood abuse.  The Board notes every medical 
professional who has examined the veteran and provided an 
opinion as to the etiology of the veteran's mental disorders 
has attributed those disorders to early childhood abuse.  

No competent evidence has been associated with the claims 
files showing that the veteran has a mental disorder as a 
direct result of active duty.  The veteran and her 
representative have also conceded this point.  

The veteran's representative has argued that the presumption 
of soundness has not been rebutted in the veteran's case.  He 
points to the fact that the veteran was found to be without 
defects at the time of her entrance examination.  The Board 
notes, however, that the veteran was also found to be without 
pertinent defects at the time of her discharge from active 
duty.  In any event, there is clear and convincing evidence 
which establishes that PTSD pre-existed active duty and there 
is no competent evidence to the contrary.  The Board finds 
the presumption of soundness has clearly been rebutted in 
this case.  

There is no evidence of record demonstrating the presence of 
a psychosis to a compensable degree within one year of the 
veteran's discharge from active duty which would allow for a 
grant of service connection on a presumptive basis under 
38 C.F.R. § 3.309.  

As the Board has found that the veteran's mental disorders 
were present prior to active duty, service connection is not 
warranted for an acquired psychiatric disorder to include 
PTSD on a direct basis.  

The veteran has alleged her pre-existing mental disorder was 
aggravated by her period of active duty.  The evidence which 
supports this allegation is contained primarily in the 
writings of PB, M.A. who had treated the veteran for several 
years in the 1990's.  PB opined in an April 1992 letter that 
the refusal by an active duty psychiatrist to treat her for 
mental problems contributed to her current life functioning 
and that her problems were exacerbated by active duty.  


In a letter which was received in July 1993, the therapist 
opined that the veteran's PTSD was exacerbated by her duties 
in an ICU.  Finally, in a letter which was received in May 
1997, the therapist again opined that the psychiatrist who 
refused to treat the veteran for mental disorders while on 
active duty exacerbated her trauma. 

The report of the March 1993 VA examination notes the veteran 
had PTSD as a result of childhood experiences.  However, this 
examiner also opined that there were ways in which the 
military unwittingly traumatized the veteran in terms of 
being unable to help her understand her difficulties.  The 
examiner further opined that the physiological symptomatology 
she had during active duty was the result of military 
experiences while the psychological problems were attributed 
to the veteran's childhood.  

The competent evidence of record which weighs against a grant 
of service connection for a chronic acquired psychiatric 
disorder to include PTSD on the basis of aggravation is the 
opinions included in the April 1998 VA PTSD examination and 
addendum.  This evidence affirmatively found that the 
veteran's mental disorders were not aggravated by active 
duty.  

The examiner supported her conclusions by noting a lack of 
PTSD symptomatology evidenced by the service medical records.  
The examiner also noted the veteran's current allegations 
were not supported by the service medical records.  While PB 
opined that the stress of working in an ICU exacerbated the 
PTSD, it was noted on the VA examination that the veteran 
reported when she first sought psychiatric help that she 
liked her job and that her problems concerned her thoughts 
regarding her family.  The examiner who conducted the VA 
examination noted that the service medical records reflecting 
psychiatric treatment included the notation that the veteran 
could return as needed.  




The Board places greater probative value on the findings of 
the examiners who conducted the VA examinations over the 
findings of PB.  There is no evidence demonstrating that PB 
had access to the veteran's claims file or service medical 
records when formulating her opinions.  

The VA health care professionals had access to the veteran's 
complete claims files when formulating their diagnoses.  The 
Court has held that a fully informed decision, based on 
objective documentation and review of all relevant records is 
more probative than an examination based on related history 
or memory.  See Rollings v. Brown, 8 Vet. App. 8 (1995); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The Board also notes 
that the Court has consistently declined to adopt a rule that 
accords greater weight to the opinions of treating 
physicians.  Chisem v. Brown, 8 Vet. App. 374 (1995).  

PB's opinions are based on a self-reported history by the 
veteran.  This is a problem as the veteran's self-reported 
history is directly contradicted by clinical evidence of 
record.  PB attributed the exacerbation of the veteran's PTSD 
mainly to the denial of psychiatric services while the 
veteran was on active duty.  It was noted she informed the 
therapist that an active duty psychiatrist refused to treat 
her and also refused to let her seek help for her mental 
disorder from other health care professionals.  

In direct contrast to this assertion are the several 
notations in the service medical records from the psychiatric 
unit which noted the veteran could return for treatment 
"p.r.n." or as needed.  



An assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994) (finding that presumption of credibility 
of evidence did not arise as to medical opinion that 
veteran's disability was incurred in service because it was 
based on an inaccurate history, one which failed to 
acknowledge an injury well-documented in record, and hence 
holding such evidence not "material"); Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (finding that presumption of 
credibility did not arise because the physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value" since it relied upon veteran's "account of 
his medical history and service background).  PB also 
attributed aggravation of the veteran's PTSD to the stress of 
her duties while working in an ICU.  The service medical 
records, however, include a notation that the veteran enjoyed 
working in the ICU.  

On correspondence dated in July 1998 the veteran has asserted 
that the active duty psychiatrist altered her records to show 
that she was allowed to return for additional treatment.  
Other than the veteran's assertions, however, there is no 
evidence demonstrating that the service medical records were 
altered.  The Board notes the veteran reported she had 
contacted the active duty psychiatrist who denied her 
treatment after he had left military service.  The 
possibility that this psychiatrist would be able to alter 
service medical records after he left the service is 
extremely remote.  

The examiner who conducted the March 1993 VA examination 
opined the veteran had pre-existing PTSD which the military 
involuntarily further traumatized in terms of being unable to 
help her understand her difficulties.  The Board notes this 
examiner had access to the veteran's claims files when he 
conducted the examination and promulgated his findings.  
However, the Board further notes that at the time of this 
examination, the veteran's service medical records which 
evidenced her psychiatric treatment were not associated with 
the claims files.  

The Board finds this fact significant in distinguishing the 
finding in this VA examination from the subsequent April 1998 
examination.  As noted above, the in-service psychiatric 
treatment records associated with the claims after the March 
1993 VA examination included notations that the veteran could 
return for psychiatric treatment "p.r.n." or as needed.  
This evidence directly contradicts the veteran's assertions 
to the examiner who conducted the March 1993 VA examination 
that she was denied further treatment by the active duty 
psychiatrist.  

The findings of the March 1993 VA examination were based on 
the veteran's self-reported in-service history.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 
200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).  The Board places greater probative value on the 
findings of the examiner who conducted the April 1998 VA PTSD 
examination and addendum over the findings of the March 1993 
VA examination based on the above analysis.  

The Board finds the conclusions from the April 1998 VA PTSD 
examination to the effect that the pre-existing mental 
disorder was not aggravated by the veteran's period of active 
duty to be more probative than either the March 1993 VA 
examination which noted possible aggravation of the mental 
disorder and the findings of PB who affirmatively found the 
veteran's mental disorder was aggravated by active duty.  

The veteran's representative has alleged that the Board's 
January 1999 remand instructions to the RO have been ignored.  
The specific instruction which was alleged to have not been 
followed was the requirement that an opinion be obtained as 
to "what is the relationship, impact, or any other factors 
present between the veteran's service-connected 
gastrointestinal disability and her mental health."  

The representative alleged that the examination was deficient 
as the examiner did not express an opinion as whether the 
veteran's irritable bowel syndrome symptomatology which was 
present during active duty was or was not a symptom of a 
mental disorder.  

The Board finds that its January 1999 remand instructions 
have been complied with.  The examiner who conducted the 
April 1998 VA examination promulgated an addendum to that 
examination wherein she affirmatively found that there was no 
evidence or clinical theory which indicated that irritable 
bowel syndrome aggravated personality disorders or that it 
aggravated PTSD.  The examiner also opined that there was no 
evidence that the PTSD and personality disorder increased in 
pathology or were in any way altered in or by service.  

When the whole examination report is read together, the Board 
finds the examiner thoroughly discussed all the issues 
directed by the Board's January 1999 remand.  In summary, she 
opined that the veteran's PTSD and personality disorder were 
not aggravated by active duty and also did not increase in 
symptomatology due to any cause (including irritable bowel 
syndrome).  Based on this opinion, irritable bowel syndrome 
could not have been a symptom of the veteran's mental 
disorder.  

The Board has placed reduced probative value on the veteran's 
allegations of in-service events due to conflicts between her 
current allegations and the other evidence of record.  The 
veteran has alleged that she was denied psychiatric treatment 
by an active duty psychiatrist.  However, this fact is not 
supported by the service medical records which note the 
veteran could return for treatment as needed.  She has 
alleged that BK was her fiancée at the time of his death.  
She veteran also reported that BK was in a coma for two weeks 
prior to his death.  However, a treatment record dated less 
than twenty days prior to BK's death includes the notation 
the veteran had never been engaged and could never see how 
she would marry.  

For these reasons the Board has determined that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  The Board has considered the 
applicability of the regulation requiring that any reasonable 
doubt regarding service connection be resolved in the 
veteran's favor, and finds that reasonable doubt does not 
exist because there is not an equal balance of positive and 
negative evidence.  38 C.F.R. § 3.102 (1999).  


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include PTSD is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

